DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 1-3, 5-6, 9-10, and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 4, 8, and 11 are cancelled.
Claims 1-3, 5-7, 9-10, and 12 are pending.
Claims 1-3, 5-7, 9-10, and 12 are allowed.

Allowable Subject Matter
Claim 1-3, 5-7, 9-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is Miyoshi et al. (JPH 06-200382, cited previously, Miyoshi), Ohmura et al. (US 5,587,248, cited previously, Ohmura), and Nickel Institute (“Nickel Plating Handbook”, cited previously, Nickel Institute).
Regarding Independent Claim 1, Miyoshi teaches a coating laminated body (Paragraph [0008]) comprising a base material (element 12 – Figure 1); and a multiple layer coating laminated on the base material (elements 14, 16, and 18 – Figure 1), wherein the multiple layer coating includes a plurality of layers of sulfur-containing nickel alloy coatings (elements 14 and 18 – Figure 1; Paragraph [0023]), where a sulfur concentrated layer (element 16 – Figure 1; Paragraph [0023]) is formed between each the plurality of layers of sulfur-containing nickel alloys (elements 14 18 – Figure 1); herein, the examiner notes that plurality has a minimum limit of two therefore the disclosure of 

    PNG
    media_image1.png
    243
    285
    media_image1.png
    Greyscale
Figure 4 of Miyoshi
Miyoshi further teaches wherein the concentration of sulfur in the concentrated layer is higher than the sulfur containing nickel alloys (Paragraph [0023]), and each of the plurality of layers of sulfur-containing nickel alloy coatings has a nickel concentration of 90% or more by mass (implicit from nickel alloy (Paragraph [0023]); element 14, Figure 1 – 99.995%; element 16, Figure 1 – 99.8%, element 18, Figure 1 – 99.95%) and a difference in the nickel concentration between the sulfur-containing nickel alloy coatings is within 1% (shown above).
Regarding the multiple layer coating having a Vickers Hardness of 800 HV or more, Miyoshi fails to teach this feature. The applicants specify that this feature is achieved “by setting the thickness of each of the nickel alloy coatings to be in the range of 300 nm or more and 1000 nm or less” (Paragraph [0028], [0041] of US 2020/0255965). While Miyoshi fails to teach that the thickness for the plurality of layers of sulfur-containing nickel alloy coatings is 300-1000 nm, Miyoshi does teach, however, that increasing the thickness of the plating layer does not afford a sufficient improvement in corrosion resistance (Paragraph [0015]), but rather that corrosion resistance is achieved 
Analogous art by Ohmura, which also teaches on nickel coatings for corrosion resistance, teaches a nickel layer with a thickness of 1-5 μm (Claim 1), which abuts the presently disclosed thickness range, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05), and further, that 1 μm is the minimum thickness to sustain sufficient corrosion resistance (Col. 4, lines 11-21). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the nickel layer thickness taught by Ohmura, in sulfur-containing nickel ally coatings in the laminated body taught by Miyoshi, as doing so preserves the same level of corrosion resistance (as mentioned above), but since thinner coatings require less processing time, as evidenced by Nickel Institute (Table 1), the resulting product is made via a less costly manufacturing method. 
Since, Miyoshi teaches (i) a substantially identical composition for the nickel coating, (ii) a substantially identical structure of the nickel coating, and Miyoshi modified by Ohmura teaches (iii) a substantially identical thickness for the nickel layers, the examiner submits that the coating of Miyoshi would reasonable be expected to have a Vickers hardness of 800 or more, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). 
i.e., each of the plurality of layers. Therefore, Miyoshi teaches away from 10 nickel layers and therefore Claim 11 would distinguish over the prior art if included with in the recited limitations of Claim 1.
Regarding Independent Claim 9, Miyoshi teaches a coating laminated body (Paragraph [0008]) comprising a base material (element 12 – Figure 1); and a multiple layer coating laminated on the base material (elements 14, 16, and 18 – Figure 1), wherein the multiple layer coating includes a plurality of layers of sulfur-containing nickel alloy coatings (elements 14 and 18 – Figure 1; Paragraph [0023]), where a sulfur concentrated layer (element 16 – Figure 1; Paragraph [0023]) is formed between each the plurality of layers of sulfur-containing nickel alloys (elements 14 18 – Figure 1); herein, the examiner notes that plurality has a minimum limit of two therefore the disclosure of Miyoshi teaches this (see Figure 4 below, elements 120, 122, and 124 are analogous to elements 12, 14, and 16 of Figure 1, respectively).

    PNG
    media_image1.png
    243
    285
    media_image1.png
    Greyscale
Figure 4 of Miyoshi
Miyoshi further teaches wherein the concentration of sulfur in the concentrated layer is higher than the sulfur containing nickel alloys (Paragraph [0023]), and each of the plurality of layers of sulfur-containing nickel alloy coatings has a nickel concentration of 90% or more by mass (implicit from nickel alloy (Paragraph [0023]); element 14, Figure 1 – 99.995%; element 16, Figure 1 – 99.8%, element 18, Figure 1 – 99.95%) and a difference in the nickel concentration between the sulfur-containing nickel alloy coatings is within 1% (shown above).
Regarding the multiple layer coating having a Vickers Hardness of 849 HV or more, Miyoshi fails to teach this feature. The applicants specify that this feature is achieved “by setting the thickness of each of the nickel alloy coatings to be in the range of 300 nm or more and 1000 nm or less” (Paragraph [0028], [0041] of US 2020/0255965). While Miyoshi fails to teach that the thickness for the plurality of layers of sulfur-containing nickel alloy coatings is 300-1000 nm, Miyoshi does teach, however, that increasing the thickness of the plating layer does not afford a sufficient improvement in corrosion resistance (Paragraph [0015]), but rather that corrosion resistance is achieved through the laminate structure, with the high sulfur content layer sandwiched between the nickel plating layers (Paragraph [0016]).
prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05), and further, that 1 μm is the minimum thickness to sustain sufficient corrosion resistance (Col. 4, lines 11-21). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the nickel layer thickness taught by Ohmura, in sulfur-containing nickel ally coatings in the laminated body taught by Miyoshi, as doing so preserves the same level of corrosion resistance (as mentioned above), but since thinner coatings require less processing time, as evidenced by Nickel Institute (Table 1), the resulting product is made via a less costly manufacturing method. 
Since, Miyoshi teaches (i) a substantially identical composition for the nickel coating, (ii) a substantially identical structure of the nickel coating, and Miyoshi modified by Ohmura teaches (iii) a substantially identical thickness for the nickel layers, the examiner submits that the coating of Miyoshi would reasonable be expected to have a Vickers hardness of 849 or more, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). 


Regarding Independent Claim 10, Miyoshi teaches a coating laminated body (Paragraph [0008]) comprising a base material (element 12 – Figure 1); and a multiple layer coating laminated on the base material (elements 14, 16, and 18 – Figure 1), wherein the multiple layer coating includes a plurality of layers of sulfur-containing nickel alloy coatings (elements 14 and 18 – Figure 1; Paragraph [0023]), where a sulfur concentrated layer (element 16 – Figure 1; Paragraph [0023]) is formed between each the plurality of layers of sulfur-containing nickel alloys (elements 14 18 – Figure 1); herein, the examiner notes that plurality has a minimum limit of two therefore the disclosure of Miyoshi teaches this (see Figure 4 below, elements 120, 122, and 124 are analogous to elements 12, 14, and 16 of Figure 1, respectively).

    PNG
    media_image1.png
    243
    285
    media_image1.png
    Greyscale
Figure 4 of Miyoshi
Miyoshi further teaches wherein the concentration of sulfur in the concentrated layer is higher than the sulfur containing nickel alloys (Paragraph [0023]), and each of the plurality of layers of sulfur-containing nickel alloy coatings has a nickel concentration of 90% or more by mass (implicit from nickel alloy (Paragraph [0023]); element 14, Figure 1 – 99.995%; element 16, Figure 1 – 99.8%, element 18, Figure 1 – 99.95%) and a difference in the nickel concentration between the sulfur-containing nickel alloy coatings is within 1% (shown above).
Regarding the multiple layer coating having a Vickers Hardness of 800 HV or more, Miyoshi fails to teach this feature. The applicants specify that this feature is achieved “by setting the thickness of each of the nickel alloy coatings to be in the range of 300 nm or more and 1000 nm or less” (Paragraph [0028], [0041] of US 2020/0255965). While Miyoshi fails to teach that the thickness for the plurality of layers of sulfur-containing nickel alloy coatings is 300-1000 nm, Miyoshi does teach, however, that increasing the thickness of the plating layer does not afford a sufficient improvement in corrosion resistance (Paragraph [0015]), but rather that corrosion resistance is achieved through the laminate structure, with the high sulfur content layer sandwiched between the nickel plating layers (Paragraph [0016]).
prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05), and further, that 1 μm is the minimum thickness to sustain sufficient corrosion resistance (Col. 4, lines 11-21). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the nickel layer thickness taught by Ohmura, in sulfur-containing nickel ally coatings in the laminated body taught by Miyoshi, as doing so preserves the same level of corrosion resistance (as mentioned above), but since thinner coatings require less processing time, as evidenced by Nickel Institute (Table 1), the resulting product is made via a less costly manufacturing method. 
Since, Miyoshi teaches (i) a substantially identical composition for the nickel coating, (ii) a substantially identical structure of the nickel coating, and Miyoshi modified by Ohmura teaches (iii) a substantially identical thickness for the nickel layers, the examiner submits that the coating of Miyoshi would reasonable be expected to have a Vickers hardness of 800 or more, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). 
Neither Miyoshi nor Ohmura disclose a sulfur-containing organic compound within the sulfur concentrated layer. Miyoshi does disclose an organic sulfur-containing i.e., sodium lauryl sulfate, as a leveling agent for the Watt bath (Col. 6, Line 65 – Col. 7, Line 5). The examiner notes that the leveling agent is used in either the semi-bright plating bath or the bright plating bath (Col. 4, Lines 25-35). Further, the examiner notes that the semi-bright and bright layers of Miyoshi are not the sulfur concentrated layer. Therefore, it would not have been obvious from the teaching of Ohmura to add a leveling agent, i.e., an organic sulfur-containing compound, to the sulfur-concentrated layer plating bath of Miyoshi, and it would not be reasonable to presume such a compound would be inherently present in the disclosure of Miyoshi. Therefore, Claim 10 would distinguish over the prior art if included with in the recited limitations of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, see Remarks, Page 6, filed 17 November 2021, with respect to the 35 USC 103 rejections of Claims1-3, 5-6, and 12 have been fully considered and are persuasive. Specifically, the applicants have included limitations previously identified as allowable into Claims 1, and rewritten Claims 9, and 10 to include the features of previous Claim 1, and allowable limitations previously identified. Therefore, the rejections of Claims 1-3, 5-6, and 12 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D SCHNEIBLE/Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784